Exhibit 10.3

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
July 2, 2020, by and between Graf Industrial Corp., a Delaware corporation (the
“Company”), and the undersigned subscriber (“Subscriber”).

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into a definitive agreement with Velodyne Lidar, Inc., a
Delaware corporation (“VL”), and the other parties thereto, providing for the
combination of the Company and VL (the “Transaction Agreement” and the
transactions contemplated by the Transaction Agreement, the “Transaction”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company, immediately prior to the consummation of the
Transaction, that number of shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), set forth on the signature page hereto
(the “Subscribed Shares”) for a purchase price of $10.00 per share (the “Per
Share Price” and the aggregate of such Per Share Price for all Subscribed Shares
being referred to herein as the “Purchase Price”), and the Company desires to
issue and sell to Subscriber the Subscribed Shares in consideration of the
payment of the Purchase Price by or on behalf of Subscriber to the Company; and

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into subscription agreements (the “Other Subscription
Agreements” and together with the Subscription Agreement, the “Subscription
Agreements”) with certain other investors (the “Other Subscribers” and together
with the Subscriber, the “Subscribers”), which are on substantially the same
terms as the terms of this Subscription Agreement, pursuant to which such
investors have agreed to purchase on the closing date of the Transaction (the
“Closing Date”), inclusive of the Subscribed Shares, an aggregate amount of up
to 15,000,000 shares of Common Stock, at the Per Share Price (the “Other
Subscribed Shares” and together with the Subscribed Shares, the “Collective
Subscribed Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.                   Subscription. Subject to the terms and conditions hereof,
at the Closing (as defined below), Subscriber hereby agrees to subscribe for and
purchase, and the Company hereby agrees to issue and sell to Subscriber, upon
the payment of the Purchase Price, the Subscribed Shares (such subscription and
issuance, the “Subscription”)

 

2.                   Closing.

 

a.                   The consummation of the Subscription contemplated hereby
(the “Closing”) shall occur on the Closing Date immediately prior to the
consummation of the Transaction.

 

b.                   At least ten (10) Business Days before the anticipated
Closing Date, the Company shall deliver written notice to Subscriber (the
“Closing Notice”) specifying (i) the anticipated Closing Date and (ii) the wire
instructions for delivery of the Purchase Price to the Company. No later than
two (2) Business Days after receiving the Closing Notice, Subscriber shall
deliver to the Company such information as is reasonably requested in the
Closing Notice in order for the Company to issue the Subscribed Shares to
Subscriber. Subscriber shall deliver to the Company, on or prior to 8:00 a.m.
(Eastern time) (or as soon as practicable after the Company or its transfer
agent delivers evidence of the issuance to Subscriber of the Subscribed Shares
on and as of the Closing Date) on the Closing Date the Purchase Price in cash
via wire transfer to the account specified in the Closing Notice against (and
concurrently with) delivery by the Company to Subscriber of (i) the Subscribed
Shares in book entry form, free and clear of any liens or other restrictions
(other than those arising under this Subscription Agreement or state or federal
securities laws), in the name of Subscriber (or its nominee in accordance with
its delivery instructions) or to a custodian designated by Subscriber, as
applicable, and (ii) written notice from the Company or its transfer agent
evidencing the issuance to Subscriber of the Subscribed Shares on and as of the
Closing Date. In the event that the consummation of the Transaction does not
occur within one (1) Business Day after the anticipated Closing Date specified
in the Closing Notice, the Company shall promptly (but in no event later than
two (2) Business Days after the anticipated Closing Date specified in the
Closing Notice) return the funds so delivered by Subscriber to the Company by
wire transfer in immediately available funds to the account specified by
Subscriber. For the purposes of this Subscription Agreement, “Business Day”
means any day other than a Saturday, Sunday or a day on which the Federal
Reserve Bank of New York is closed.

 



 

 

 

c.                   The Closing shall be subject to the satisfaction or valid
waiver (to the extent a valid waiver is capable of being issued) by the Company,
on the one hand, or the Subscriber, on the other, of the conditions that, on the
Closing Date:

 

(i)                 no suspension of the qualification of the Subscribed Shares
for offering or sale or trading in any jurisdiction, or initiation or
threatening of any proceedings for any of such purposes, shall have occurred;

 

(ii)               all conditions precedent to the closing of the Transaction
set forth in the Transaction Agreement, including the approval of the Company’s
stockholders, shall have been satisfied or waived, and the closing of the
Transaction shall be scheduled to occur concurrently with or immediately
following the Closing; and

 

(iii)             no governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby (except in the case of a governmental authority located
outside the United States where such judgment, order, law, rule or regulation
would not be reasonably expected to have a Company Material Adverse Effect (as
defined below)); and no such governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition (except in the case of a governmental authority located outside the
United States where such restraint or prohibition would not be reasonably
expected to have a Company Material Adverse Effect).

 

d.                   The obligation of the Company to consummate the Closing
shall be subject to the satisfaction or valid waiver by the Company of the
additional conditions that, on the Closing Date:

 

(i)                 all representations and warranties of Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or Subscriber Material Adverse Effect (as defined below), which
representations and warranties shall be true in all respects) at and as of the
Closing Date; and

 



 2 

 

 

(ii)               Subscriber shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Subscription Agreement to be performed, satisfied or complied with by it at
or prior to the Closing.

 

e.                   The obligation of Subscriber to consummate the Closing
shall be subject to the satisfaction or valid waiver by Subscriber of the
additional conditions that, on the Closing Date:

 

(i)                 all representations and warranties of the Company contained
in this Subscription Agreement shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or Company Material Adverse Effect (as defined below), which
representations and warranties shall be true in all respects) at and as of the
Closing Date;

 

(ii)               the Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Subscription Agreement to be performed, satisfied or complied with by it at
or prior to the Closing;

 

(iii)             there shall have been no amendment, waiver or modification to
the Transaction Agreement that materially and adversely affects the Company;

 

(iv)              the Company shall not have entered into any Other Subscription
Agreement with a lower purchase price per share of Common Stock or other terms
(economic or otherwise) substantially more favorable to such other subscriber or
investor than as set forth in this Subscription Agreement; and

 

(v)                at least $50,000,000 shall remain in the Trust Account (as
defined below) on the Closing Date after any redemptions by the Company’s public
stockholders in connection with the closing of the Transaction and before any
other payments or distributions from the Trust Account.

 

f.                    Prior to or at the Closing, Subscriber shall deliver to
the Company a duly completed and executed Internal Revenue Service Form W-9 or
appropriate Form W-8.

 

3.                   Company Representations and Warranties. The Company
represents and warrants to Subscriber that:

 

a.                   The Company (i) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, (ii) has the
requisite power and authority to own, lease and operate its properties, to carry
on its business as it is now being conducted and to enter into and perform its
obligations under this Subscription Agreement, and (iii) is duly licensed or
qualified to conduct its business and, if applicable, is in good standing under
the laws of each jurisdiction (other than its jurisdiction of incorporation) in
which the conduct of its business or the ownership of its properties or assets
requires such license or qualification, except, with respect to the foregoing
clause (iii), where the failure to be in good standing would not reasonably be
expected to have a Company Material Adverse Effect. For purposes of this
Subscription Agreement, a “Company Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to the Company
and its subsidiaries, taken together as a whole (on a consolidated basis), that,
individually or in the aggregate, has a material adverse effect on the business,
financial condition or results of operations of the Company and its
subsidiaries, taken together as a whole (on a consolidated basis).

 



 3 

 

 

b.                   The Subscribed Shares have been duly authorized and, when
issued and delivered to Subscriber against full payment therefor in accordance
with the terms of this Subscription Agreement, will be validly issued, fully
paid and non-assessable and will not have been issued in violation of any
preemptive rights created under the Company’s organizational documents or the
laws of its jurisdiction of incorporation.

 

c.                   This Subscription Agreement has been duly executed and
delivered by the Company, and assuming the due authorization, execution and
delivery of the same by Subscriber, this Subscription Agreement shall constitute
the valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.

 

d.                   The execution and delivery of this Subscription Agreement,
the issuance and sale of the Subscribed Shares and the compliance by the Company
with all of the provisions of this Subscription Agreement and the consummation
of the transactions contemplated herein will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject; (ii) the organizational documents of the Company; or (iii)
any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties that, in the case of clauses (i) and (iii),
would reasonably be expected to have a Company Material Adverse Effect or have a
material adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares.

 

e.                   Assuming the accuracy of the representations and warranties
of the Subscriber, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including the New York
Stock Exchange or other person in connection with the execution, delivery and
performance of this Subscription Agreement (including, without limitation, the
issuance of the Subscribed Shares), other than (i) filings required by
applicable state securities laws, (ii) the filing of the Registration Statement
pursuant to Section 5 below, (iii) the filing of a Notice of Exempt Offering of
Securities on Form D with the United States Securities and Exchange Commission
(“Commission”) under Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”), if applicable, (iv) those required by the New York Stock
Exchange, including with respect to obtaining shareholder approval, (v) those
required to consummate the Transaction as provided under the Transaction
Agreement, (vi) the filing of notification under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, if applicable, and (vii) the failure of which to
obtain would not be reasonably likely to have a Company Material Adverse Effect
or have a material adverse effect on the Company’s ability to consummate the
transactions contemplated hereby, including the issuance and sale of the
Subscribed Shares.

 



 4 

 

 

f.                    As of their respective dates, all reports required to be
filed by the Company with the Commission (the “SEC Reports”) complied in all
material respects with the requirements of the Securities Act and the Securities
Exchange Act of 1934, and the rules and regulations of the Commission
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. The description of the business and
financial information of VL set forth in the presentation dated June 2020 (the
“Investor Presentation”) made available to the undersigned prior to the
execution of this Subscription Agreement, and as amended through the Closing
Date, shall be consistent in all material respects with the description of the
business and financial information of VL described or included in the proxy
statement of the Company filed in connection with the approval of the
Transaction by the stockholders of the Company.

 

g.                   As of the date hereof and as of immediately prior to the
Closing, the authorized share capital of the Company consists of 400,000,000
shares of Common stock and 1,000,000 preferred shares, par value $0.0001 per
share (“Preferred Shares”). As of the Closing Date (and immediately after the
consummation of the Transaction), the authorized share capital of the Company
will consist of [ ] shares of Common Stock and [ ] Preferred Shares. As of the
date hereof and as of immediately prior to the Closing: (i) 11,455,237 shares of
Common Stock (excluding Founder Shares), 6,094,128 Founder Shares and no
Preferred Shares were issued and outstanding; (ii) 24,376,512 warrants, each
exercisable to purchase ¾ (three-fourths) of a share of Common Stock at $11.50
per full share and 14,150,605 private placement warrants, each exercisable to
purchase ¾ (three-fourths) of a share of Common Stock at $11.50 per full share
(together “Warrants”), were issued and outstanding; and (iii) no Common Stock
was subject to issuance upon exercise of outstanding options. As of the date
hereof, the Company had no outstanding long-term indebtedness (other than fees
payable under the business combination marketing agreement entered into in
connection with its initial public offering) and will not have any long-term
indebtedness immediately prior to the Closing. Upon the Closing, an aggregate of
2,300,000 Founder Shares and zero private placement warrants will remain
outstanding, with the balance to be forfeited by the Sponsor for no
consideration, other than 275,000 Founder Shares which will be placed in escrow.
The Founder shares held in escrow will only be released in the event the
post-trading price of the Company’s Common Stock closes at or above $15.00 for
20 of 30 days within six (6) months from the date hereof.  If the share price
does not close at or above $15.00 per share for 20 of 30 trading days within six
(6) months from the signing of the definitive Transaction Agreement, the 275,000
Founder Shares in escrow will be forfeited by the Sponsor for no consideration.
No Warrants are exercisable on or prior to the Closing. All (i) issued and
outstanding Common Stock has been duly authorized and validly issued, is fully
paid and non-assessable and is not subject to preemptive rights and (ii)
outstanding Warrants have been duly authorized and validly issued, are fully
paid and are not subject to preemptive rights. As of the date hereof, except as
set forth above and pursuant to (i) the Other Subscription Agreements, or (ii)
the Transaction Agreement, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from the Company any Common Stock
or other equity interests in the Company (collectively, “Equity Interests”) or
securities convertible into or exchangeable or exercisable for Equity Interests.
As of the date hereof, the Company has no subsidiaries and does not own,
directly or indirectly, interests or investments (whether equity or debt) in any
person, whether incorporated or unincorporated. There are no stockholder
agreements, voting trusts or other agreements or understandings to which the
Company is a party or by which it is bound relating to the voting of any Equity
Interests, other than (A) the letter agreements entered into by the Company in
connection with the Company’s initial public offering on October 18, 2018
pursuant to which the Company’s sponsor and the Company’s executive officers and
independent directors agreed to vote in favor of any proposed Business
Combination (as defined therein), which includes the Transaction, and (B) as
contemplated by the Transaction Agreement. There are no securities or
instruments issued by or to which the Company is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
(i) the Subscribed Shares or (ii) the shares to be issued pursuant to any Other
Subscription Agreement.

 



 5 

 

 

The expected capitalization of VL after giving effect to the Transaction is as
follows (assumes no further redemptions by the Company’s public stockholders,
and assumes 275,000 Founder Shares subject to an earnout to be held in escrow
are forfeited):

 

[ex10-1_table.jpg] 



 

h.                   Except for such matters as have not had and would not be
reasonably likely to have a Company Material Adverse Effect or have a material
adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares,
as of the date hereof, there is no (i) suit, action, proceeding or arbitration
before a governmental authority or arbitrator pending, or, to the knowledge of
the Company, threatened in writing against the Company or (ii) judgment, decree,
injunction, ruling or order of any governmental authority or arbitrator
outstanding against the Company.

 

i.                    The issued and outstanding shares of Common Stock are
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and are listed for trading on the New York Stock
Exchange under the symbol “GRAF.” There is no suit, action, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company by the New York Stock Exchange or the Commission with respect to any
intention by such entity to deregister the shares of Common Stock or prohibit or
terminate the listing of the shares of Common Stock on the New York Stock
Exchange. The Company has taken no action that is designed to terminate the
registration of the shares of Common Stock under the Exchange Act.

 



 6 

 

 

j.                    Upon consummation of the Transaction, the issued and
outstanding shares of Common Stock will be registered pursuant to Section 12(b)
of the Exchange Act and will be listed for trading on the New York Stock
Exchange.

 

k.                   Assuming the accuracy of Subscriber’s representations and
warranties set forth in Section 4 of this Subscription Agreement, no
registration under the Securities Act is required for the offer and sale of the
Subscribed Shares by the Company to Subscriber.

 

l.                    Neither the Company nor any person acting on its behalf
has engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Subscribed Shares.

 

m.                 Except for the Placement Agent, no broker or finder is
entitled to any brokerage or finder’s fee or commission solely in connection
with the sale of the Subscribed Shares to Subscriber.

 

n.                   Except for such matters as have not had and would not be
reasonably likely to have a Company Material Adverse Effect or have a material
adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares,
the Company is, and has been since its inception, in compliance with all laws
applicable to the conduct of the business of the Company.

 

4.                   Subscriber Representations and Warranties. Subscriber
represents and warrants to the Company that:

 

a.                   Subscriber (i) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and (ii) has
the requisite power and authority to enter into and perform its obligations
under this Subscription Agreement.

 

b.                   This Subscription Agreement has been duly executed and
delivered by Subscriber, and assuming the due authorization, execution and
delivery of the same by the Company, this Subscription Agreement shall
constitute the valid and legally binding obligation of Subscriber, enforceable
against Subscriber in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors generally and by the availability of equitable
remedies.

 

c.                   The execution and delivery of this Subscription Agreement,
the purchase of the Subscribed Shares and the compliance by Subscriber with all
of the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Subscriber pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber is a party or by which Subscriber is
bound or to which any of the property or assets of Subscriber is subject; (ii)
the organizational documents of Subscriber; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Subscriber Material Adverse Effect. For purposes of this
Subscription Agreement, a “Subscriber Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to Subscriber
that would reasonably be expected to have a material adverse effect on
Subscriber’s ability to consummate the transactions contemplated hereby,
including the purchase of the Subscribed Shares.

 



 7 

 

 

d.                   Subscriber (i) is a “qualified institutional buyer” (as
defined in Rule 144 under the Securities Act) or an “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act) satisfying the
applicable requirements set forth on Annex A, (ii) is acquiring the Subscribed
Shares only for its own account and not for the account of others, or if
Subscriber is subscribing for the Subscribed Shares as a fiduciary or agent for
one or more investor accounts, each owner of such account is a qualified
institutional buyer and Subscriber has full investment discretion with respect
to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Subscribed Shares with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and has provided the Company with the requested
information on Annex A following the signature page hereto). Subscriber is not
an entity formed for the specific purpose of acquiring the Subscribed Shares.

 

e.                   Subscriber understands that the Subscribed Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Subscribed Shares have not been registered under
the Securities Act. Subscriber understands that the Subscribed Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Company or a subsidiary thereof, or (ii) pursuant to an applicable exemption
from the registration requirements of the Securities Act, and, in each of cases
(i) and (ii), in accordance with any applicable securities laws of the
applicable states and other jurisdictions of the United States.

 

f.                    Subscriber understands and agrees that Subscriber is
purchasing the Subscribed Shares directly from the Company. Subscriber further
acknowledges that there have not been, and Subscriber hereby agrees that it is
not relying on, any representations, warranties, covenants or agreements made to
Subscriber by the Company, any other party to the Transaction or any other
person or entity, expressly or by implication, other than those representations,
warranties, covenants and agreements of the Company set forth in this
Subscription Agreement. Subscriber acknowledges that certain information
provided by the Company was based on projections, and such projections were
prepared based on assumptions and estimates that are inherently uncertain and
are subject to a wide variety of significant business, economic and competitive
risks and uncertainties that could cause actual results to differ materially
from those contained in the projections.

 

g.                   In making its decision to purchase the Subscribed Shares,
Subscriber has relied solely upon independent investigation made by Subscriber.
Subscriber acknowledges and agrees that Subscriber has received such information
as Subscriber deems necessary in order to make an investment decision with
respect to the Subscribed Shares, including with respect to the Company and the
Transaction (including VL and their respective subsidiaries (collectively, the
“Acquired Companies”)). Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such undersigned’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Subscribed Shares.
Subscriber acknowledges and agrees that neither Oppenheimer & Co. Inc., acting
as placement agent to the Company (the “Placement Agent”), nor any affiliate of
the Placement Agent has provided Subscriber with any information or advice with
respect to the Subscribed Shares nor is such information or advice necessary or
desired. Neither the Placement Agent nor any of its affiliates has made or makes
any representation as to the Company or the Acquired Companies or the quality or
value of the Subscribed Shares and the Placement Agent and any of its respective
affiliates may have acquired non-public information with respect to the Company
or the Acquired Companies which Subscriber agrees need not be provided to it. In
connection with the issuance of the Subscribed Shares to Subscriber, neither the
Placement Agent nor any of its affiliates has acted as a financial advisor or
fiduciary to Subscriber.

 



 8 

 

 

h.                   Subscriber became aware of this offering of the Subscribed
Shares solely by means of direct contact between Subscriber and the Company or
by means of contact from the Placement Agent and the Subscribed Shares were
offered to Subscriber solely by direct contact between Subscriber and the
Company. Subscriber did not become aware of this offering of the Subscribed
Shares, nor were the Subscribed Shares offered to Subscriber, by any other
means. Subscriber acknowledges that the Company represents and warrants that the
Subscribed Shares (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

 

i.                    Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Subscribed
Shares. Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Subscribed Shares, and Subscriber has had an opportunity to seek, and has
sought, such accounting, legal, business and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

j.                    Subscriber has adequately analyzed and fully considered
the risks of an investment in the Subscribed Shares and determined that the
Subscribed Shares are a suitable investment for Subscriber and that Subscriber
is able at this time and in the foreseeable future to bear the economic risk of
a total loss of Subscriber’s investment in the Company. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

k.                   Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Subscribed
Shares or made any findings or determination as to the fairness of this
investment.

 

l.                    Subscriber is not (i) a person or entity named on the List
of Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). Subscriber agrees to provide law enforcement agencies,
if requested thereby, such records as required by applicable law, provided that
Subscriber is permitted to do so under applicable law. Subscriber represents
that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.), as amended by the USA PATRIOT Act of 2001 and its
implementing regulations (collectively, the “BSA/PATRIOT Act”), that Subscriber
maintains policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. Subscriber also represents that, to the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Subscribed Shares
were legally derived.

 



 9 

 

 

m.                 Subscriber does not have, as of the date hereof, and during
the 30-day period immediately prior to the date hereof such Subscriber has not
entered into, any “put equivalent position” as such term is defined in Rule
16a-1 under the Exchange Act or short sale positions with respect to the
securities of the Company. Notwithstanding the foregoing, in the case of a
Subscriber that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Subscriber’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Subscriber’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Subscribed Shares covered by this Agreement.

 

n.                   If Subscriber is an employee benefit plan that is subject
to Title I of ERISA, a plan, an individual retirement account or other
arrangement that is subject to section 4975 of the Code or an employee benefit
plan that is a governmental plan (as defined in section 3(32) of ERISA), a
church plan (as defined in section 3(33) of ERISA), a non-U.S. plan (as
described in section 4(b)(4) of ERISA) or other plan that is not subject to the
foregoing but may be subject to provisions under any other federal, state,
local, non-U.S. or other laws or regulations that are similar to such provisions
of ERISA or the Internal Revenue Code of 1986, as amended, or an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement (each, a “Plan”) subject to the fiduciary or prohibited
transaction provisions of ERISA or section 4975 of the Code, Subscriber
represents and warrants that neither the Company, nor any of its respective
affiliates (the “Transaction Parties”) has acted as the Plan’s fiduciary, or has
been relied on for advice, with respect to its decision to acquire and hold the
Subscribed Shares, and none of the Transaction Parties shall at any time be
relied upon as the Plan’s fiduciary with respect to any decision to acquire,
continue to hold or transfer the Subscribed Shares. 



 

o.                   Subscriber at the Closing will have sufficient funds to pay
the Purchase Price pursuant to Section 2(a).

 

p.                   Subscriber agrees that, notwithstanding Section 8(i), the
Placement Agent may rely upon the representations and warranties made by
Subscriber to the Company in this Subscription Agreement.

 

5.                   Registration of Subscribed Shares.

 

a.                   The Company agrees that, prior to the Closing Date, the
Company will file with the SEC (at the Company’s sole cost and expense) a
registration statement registering the resale of the Subscribed Shares (the
“Registration Statement”), and the Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective upon the Closing,
but no later than sixty (60) calendar days following the Closing Date (the
“Effectiveness Deadline”), provided, that the Effectiveness Deadline shall be
extended to ninety (90) calendar days after the Closing Date if the Registration
Statement is reviewed by, and receives comments from, the SEC. The Company will
provide a draft of the Registration Statement to the undersigned for review at
least two (2) business days in advance of filing the Registration Statement. In
no event shall the undersigned be identified as a statutory underwriter in the
Registration Statement unless requested by the SEC. Notwithstanding the
foregoing, if the SEC prevents the Company from including any or all of the
shares proposed to be registered under the Registration Statement due to
limitations on the use of Rule 415 of the Securities Act for the resale of the
Subscribed Shares by the applicable stockholders or otherwise, such Registration
Statement shall register for resale such number of Subscribed Shares which is
equal to the maximum number of Subscribed Shares as is permitted by the SEC. In
such event, the number of Subscribed Shares to be registered for each selling
stockholder named in the Registration Statement shall be reduced pro rata among
all such selling stockholders. The Company agrees that the Company will cause
such Registration Statement to remain effective until the earlier of (i) two
years from the issuance of the Subscribed Shares, (ii) the date on which all of
the Subscribed Shares shall have been sold, or (iii) on the first date on which
the undersigned can sell all of its Subscribed Shares (or shares received in
exchange therefor) under Rule 144 of the Securities Act without limitation as to
the manner of sale or the amount of such securities that may be sold. For as
long as the Registration Statement shall remain effective pursuant to the
immediately preceding sentence, the Company will file all reports, and provide
all customary and reasonable cooperation, necessary to enable the undersigned to
resell the Subscribed Shares pursuant to the Registration Statement or Rule 144
of the Securities Act, as applicable, qualify the Subscribed Shares for listing
on the applicable stock exchange, update or amend the Registration Statement as
necessary to include the Subscribed Shares and provide customary notice to
holders of Subscribed Shares. The undersigned agrees to disclose its beneficial
ownership, as determined in accordance with Rule 13d-3 of the Securities
Exchange Act of 1934 (as amended, the “Exchange Act”), of Subscribed Shares to
the Company (or its successor) upon request to assist the Company in making the
determination described above. The Company’s obligations to include the
Subscribed Shares in the Registration Statement are contingent upon the
undersigned furnishing in writing to the Company such information regarding the
undersigned, the securities of the Company held by the undersigned and the
intended method of disposition of the Subscribed Shares as shall be reasonably
requested by the Company to effect the registration of the Subscribed Shares,
and shall execute such documents in connection with such registration as the
Company may reasonably request that are customary of a selling stockholder in
similar situations. The Subscriber shall not be entitled to use the Registration
Statement for an underwritten offering of Subscribed Shares. The Company may
delay filing or suspend the use of any such registration statement if it
determines that in order for the registration statement to not contain a
material misstatement or omission, an amendment thereto would be needed, or if
such filing or use could materially affect a bona fide business or financing
transaction of the Company or would require premature disclosure of information
that could materially adversely affect the Company (each such circumstance, a
“Suspension Event”); provided, that, (i) the Company shall not so delay filing
or so suspend the use of the Registration Statement for a period of more than
ninety (90) consecutive days or more than two (2) times in any three hundred
sixty (360) day period and (ii) the Company shall use commercially reasonable
efforts to make such registration statement available for the sale by the
undersigned of such securities as soon as practicable thereafter. Upon receipt
of any written notice from the Company (which notice shall not contain any
material non-public information regarding the Company) of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, the undersigned agrees that (i) it
will immediately discontinue offers and sales of the Subscribed Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until the undersigned receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, the undersigned will deliver to the Company or, in the
undersigned’s sole discretion destroy, all copies of the prospectus covering the
Subscribed Shares in the undersigned’s possession; provided, however, that this
obligation to deliver or destroy all copies of the prospectus covering the
Subscribed Shares shall not apply (i) to the extent the undersigned is required
to retain a copy of such prospectus (a) in order to comply with applicable
legal, regulatory, self-regulatory or professional requirements or (b) in
accordance with a bona fide pre-existing document retention policy or (ii) to
copies stored electronically on archival servers as a result of automatic data
back-up.

 



 10 

 

 

b.                   The Company shall, notwithstanding any termination of this
Subscription Agreement, indemnify, defend and hold harmless the undersigned (to
the extent a seller under the Registration Statement), the officers, directors,
agents, partners, members, managers, stockholders, affiliates, employees and
investment advisers of the undersigned, each person who controls the undersigned
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act of 1934, as amended (the “Exchange Act”) and the officers,
directors, partners, members, managers, stockholders, agents, affiliates,
employees and investment advisers of each such controlling person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”) that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained (or incorporated by reference) in the Registration Statement, any
prospectus included in the Registration Statement or any form of prospectus or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 6, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding the undersigned furnished in writing to the
Company by the undersigned expressly for use therein. The Company shall notify
the undersigned promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 5 of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Subscribed Shares by the
undersigned. Notwithstanding the forgoing, the Company’s indemnification
obligations shall not apply to amounts paid in settlement of any Losses or
action if such settlement is effected without the prior written consent of the
Company (which consent shall not be unreasonably withheld or delayed).

 



 11 

 

 

c.                   The undersigned shall, severally and not jointly with any
other subscriber in the Offering, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses arising out of or based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding the undersigned furnished in writing to the
Company by the undersigned expressly for use therein. In no event shall the
liability of the undersigned be greater in amount than the dollar amount of the
net proceeds received by the undersigned upon the sale of the Subscribed Shares
giving rise to such indemnification obligation. Notwithstanding the forgoing,
the undersigned’s indemnification obligations shall not apply to amounts paid in
settlement of any Losses or action if such settlement is effected without the
prior written consent of the undersigned (which consent shall not be
unreasonably withheld or delayed).

 

6.                   Termination. This Subscription Agreement shall terminate
and be void and of no further force and effect, and all rights and obligations
of the parties hereunder shall terminate without any further liability on the
part of any party in respect thereof, upon the earlier to occur of (a) such date
and time as the Transaction Agreement is terminated in accordance with its
terms, (b) upon the mutual written agreement of the Company and the Subscriber
to terminate this Subscription Agreement, (c) if, on the Closing Date of the
Transaction, any of the conditions to Closing set forth in Section 2 of this
Subscription Agreement have not been satisfied as of the time required hereunder
to be so satisfied or waived (to the extent a valid waiver is capable of being
issued) by the party entitled to grant such waiver and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated, or
(d) September 30, 2020 (the “Outside Date”); provided, that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from such breach. The
Company shall notify Subscriber of the termination of the Transaction Agreement
promptly after the termination thereof.

 

7.                   Trust Account Waiver. Subscriber hereby acknowledges that
the Company has established a trust account (the “Trust Account”) containing the
proceeds of its initial public offering (the “IPO”) and from certain private
placements occurring simultaneously with the IPO (including interest accrued
from time to time thereon) for the benefit of the Company’s public stockholders
and certain other parties (including the underwriters of the IPO). For and in
consideration of the Company entering into this Subscription Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Subscriber hereby (i) agrees that it does not now and shall
not at any time hereafter have any right, title, interest or claim of any kind
in or to any assets held in the Trust Account, and shall not make any claim
against the Trust Account, regardless of whether such claim arises as a result
of, in connection with or relating in any way to this Subscription Agreement or
any other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”), (ii) irrevocably
waives any Released Claims that it may have against the Trust Account now or in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company, and (iii) will not seek recourse against the Trust
Account for any reason whatsoever; provided however, that nothing in this
Section 7 shall be deemed to limit any Subscriber’s right to distributions from
the Trust Account in accordance with the Company’s amended and restated
certificate of incorporation in respect of any redemptions by Subscriber of its
shares of public Common Stock of the Company acquired by any means other than
pursuant to this Subscription Agreement.

 



 12 

 

 

8.                   Miscellaneous.

 

a.                   All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) when sent by electronic mail, on the
date of transmission to such recipient; provided, that such notice, request,
demand, claim or other communication is also sent to the recipient pursuant to
clauses (i), (iii) or (iv) of this Section 8(a), (iii) one Business Day after
being sent to the recipient by reputable overnight courier service (charges
prepaid), or (iv) four (4) Business Days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and,
in each case, addressed to the intended recipient at its address specified on
the signature page hereof or to such electronic mail address or address as
subsequently modified by written notice given in accordance with this Section
8(a).

 

b.                   Subscriber acknowledges that the Company and others will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing,
Subscriber agrees to promptly notify the Company if it becomes aware that any of
the acknowledgments, understandings, agreements, representations and warranties
of Subscriber set forth herein are no longer accurate in all material respects.
The Company acknowledges that Subscriber and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Company
agrees to promptly notify Subscriber if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
the Company set forth herein are no longer accurate in all material respects.

 

c.                   Each of the Company and Subscriber is irrevocably
authorized to produce this Subscription Agreement or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

d.                   Subscriber shall pay all of its own expenses in connection
with this Subscription Agreement and the transactions contemplated herein.

 

e.                   Neither this Subscription Agreement nor any rights that may
accrue to Subscriber hereunder (other than the Subscribed Shares acquired
hereunder, if any) may be transferred or assigned. Neither this Subscription
Agreement nor any rights that may accrue to the Company hereunder may be
transferred or assigned (provided, that, for the avoidance of doubt, the Company
may transfer the Subscription Agreement and its rights hereunder solely in
connection with the consummation of the Transaction and exclusively to another
entity under the control of, or under common control with, the Company).
Notwithstanding the foregoing, Subscriber may assign its rights and obligations
under this Subscription Agreement to one or more of its affiliates (including
other investment funds or accounts managed or advised by the investment manager
who acts on behalf of the Subscriber) or, with the Company’s prior written
consent, to another person, provided that no such assignment shall relieve
Subscriber of its obligations hereunder if any such assignee fails to perform
such obligations, unless the Company has given its prior written consent to such
relief.



 13 

 



 

f.                    All the agreements, representations and warranties made by
each party hereto in this Subscription Agreement shall survive the Closing.

 

g.                   The Company may request from Subscriber such additional
information as the Company may deem necessary to evaluate the eligibility of
Subscriber to acquire the Subscribed Shares, and Subscriber shall provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

h.                   This Subscription Agreement may not be amended, modified,
waived or terminated except by an instrument in writing, signed by the party
against whom enforcement of such modification, waiver, or termination is sought;
provided, that, this Subscription Agreement may be amended, modified, waived or
terminated with the written consent of the Company and the Subscribers then
holding a majority of the Collective Subscribed Shares then committed to be
purchased at the Closing by (or, if after the Closing, then held by) all
Subscribers (the “Required Subscribers”). Upon the effectuation of such waiver,
modification, amendment or termination with the consent of the Required
Subscribers in conformance with this Section 8(h), such amendment, modification,
waiver or termination shall be binding on all Subscribers and effective as to
all of the Subscription Agreements. The Company shall promptly give written
notice thereof to Subscriber if Subscriber has not previously consented to such
amendment, modification, waiver or termination in writing; provided that the
failure to give such notice shall not affect the validity of such amendment,
modification, waiver or termination. Notwithstanding anything to the contrary
herein, (i) no amendment, modification or waiver shall be effective against any
Subscriber unless such amendment, modification or waiver applies to all
Subscribers equally, (ii) any amendment, modification or waiver that has a
disproportionate effect on a Subscriber (considered apart from any
disproportionate effect owing to the number of Subscribed Shares held by such
Subscriber), shall require the consent of such Subscriber, (iii) any amendment
to Section 3(i), Section 5, or Section 6 (to extend the Outside Date beyond
September 30, 2020) of this Subscription Agreement and (iv) any amendment,
modification or other change that alters the Per Share Purchase Price, the
Purchase Price, or the number of Subscribed Shares shall require the consent of
the undersigned Subscriber.

 

i.                    This Subscription Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof.

 

j.                    Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

k.                    If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 



 14 

 

 

l.                    This Subscription Agreement may be executed and delivered
in one or more counterparts (including by facsimile or electronic mail or in
.pdf) and by different parties in separate counterparts, with the same effect as
if all parties hereto had signed the same document. All counterparts so executed
and delivered shall be construed together and shall constitute one and the same
agreement.

 

m.                 This Subscription Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person; provided, however, that the Placement Agent shall be an intended third
party beneficiary of the representations and warranties of the Company in
Section 3 hereof and of the Subscribers in Section 4 hereof.

 

n.                   The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Subscription Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Subscription Agreement and
to enforce specifically the terms and provisions of this Subscription Agreement,
this being in addition to any other remedy to which such party is entitled at
law, in equity, in contract, in tort or otherwise.

 

o.                   This Subscription Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the principles of conflicts of laws that would otherwise require the
application of the law of any other state.

 

p.                   EACH PARTY HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR RELATED TO
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST
ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS SUBSCRIPTION AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS SUBSCRIPTION AGREEMENT.

 

q.                   The parties agree that all disputes, legal actions, suits
and proceedings arising out of or relating to this Subscription Agreement must
be brought exclusively in the Court of Chancery of the State of Delaware and any
state appellate court therefrom within the State of Delaware (or, if the Court
of Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware or, in the
event each federal court within the State of Delaware declines to accept
jurisdiction over a particular matter, any state court within the State of
Delaware) (collectively the “Designated Courts”). Each party hereby consents and
submits to the exclusive jurisdiction of the Designated Courts. No legal action,
suit or proceeding with respect to this subscription agreement may be brought in
any other forum. Each party hereby irrevocably waives all claims of immunity
from jurisdiction and any objection which such party may now or hereafter have
to the laying of venue of any suit, action or proceeding in any Designated
Court, including any right to object on the basis that any dispute, action, suit
or proceeding brought in the Designated Courts has been brought in an improper
or inconvenient forum or venue. Each of the parties also agrees that delivery of
any process, summons, notice or document to a party hereof in compliance with
Section 8(a) of this Subscription Agreement shall be effective service of
process for any action, suit or proceeding in a Designated Court with respect to
any matters to which the parties have submitted to jurisdiction as set forth
above.

 



 15 

 

 

r.                    This Subscription Agreement may only be enforced against,
and any claim, action, suit or other legal proceeding based upon, arising out
of, or related to this Subscription Agreement, or the negotiation, execution or
performance of this Subscription Agreement, may only be brought against the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party. No
past, present or future director, officer, employee, incorporator, manager,
member, partner, stockholder, affiliate, agent, attorney or other representative
of any party hereto or of any affiliate of any party hereto, or any of their
successors or permitted assigns, shall have any liability for any obligations or
liabilities of any party hereto under this Subscription Agreement or for any
claim, action, suit or other legal proceeding based on, in respect of or by
reason of the transactions contemplated hereby.

 

s.                    The Company shall, by 9:00 a.m., New York City time, on
the first (1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing,
to the extent not previously publicly disclosed, all material terms of the
transactions contemplated hereby (and by the Other Subscription Agreements), the
Transaction and any other material, nonpublic information that the Company has
provided to Subscriber at any time prior to the filing of the Disclosure
Document. From and after the issuance of the Disclosure Document, Subscriber
shall not be in possession of any material, non-public information received from
the Company or any of its officers, directors or employees or the Placement
Agent. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of Subscriber or any affiliate or investment adviser of Subscriber, or
include the name of Subscriber or any affiliate or investment adviser of
Subscriber in any press release or in any filing with the Commission or any
regulatory agency or trading market, without the prior written consent
(including by e-mail) of Subscriber, except as required by the federal
securities laws, rules or regulations and to the extent such disclosure is
required by other laws, rules or regulations, at the request of the staff of the
Commission or regulatory agency or under New York Stock Exchange regulations, in
which case the Company shall provide Subscriber with prior written notice
(including by e-mail) of such permitted disclosure, and shall reasonably consult
with Subscriber regarding such disclosure.

 

t.                    The obligations of Subscriber under this Subscription
Agreement are several and not joint with the obligations of any Other Subscriber
or any other investor under the Other Subscription Agreements, and Subscriber
shall not be responsible in any way for the performance of the obligations of
any Other Subscriber under this Subscription Agreement or any other investor
under the Other Subscription Agreements. The decision of Subscriber to purchase
Subscribed Shares pursuant to this Subscription Agreement has been made by
Subscriber independently of any Other Subscriber or any other investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries which may have been made or given by any Other
Subscriber or investor or by any agent or employee of any Other Subscriber or
investor, and neither Subscriber nor any of its agents or employees shall have
any liability to any Other Subscriber or investor (or any other person) relating
to or arising from any such information, materials, statements or opinions.
Nothing contained herein or in any Other Subscription Agreement, and no action
taken by Subscriber or investor pursuant hereto or thereto, shall be deemed to
constitute the Subscriber and other investors as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Subscriber and other investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the this
Subscription Agreement and the Other Subscription Agreements. Subscriber
acknowledges that no Other Subscriber has acted as agent for the Subscriber in
connection with making its investment hereunder and no Other Subscriber will be
acting as agent of the Subscriber in connection with monitoring its investment
in the Subscribed Shares or enforcing its rights under this Subscription
Agreement. Subscriber shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Subscription
Agreement, and it shall not be necessary for any Other Subscriber or investor to
be joined as an additional party in any proceeding for such purpose.

 

[Signature pages follow.]

 

 16 

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date first set forth above.

 

  GRAF INDUSTRIAL CORP.               By:       Name:     Title:      

 

  Address for Notices:         118 Vintage Park Blvd., Suite W-222   Houston,
Texas 77070

 

 

[Signature Page to Graf Industrial Subscription Agreement]

 





 



  SUBSCRIBER:       Print Name:  

 

 

 

  By:       Name:     Title:      

 

  Address for Notices:                   Name in which shares are to be
registered:    

  

Number of Subscribed Shares subscribed for:         Price Per Subscribed Share:
$10.00         Aggregate Purchase Price: $______________  

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account of the Company specified by the
Company in the Closing Notice.

 

[Signature Page to Graf Industrial Subscription Agreement]

 

 

 

Annex A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

This Annex A should be completed and signed by Subscriber
and constitutes a part of the Subscription Agreement.

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS (Please check the box, if applicable)

 

¨Subscriber is a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act).

 

B.ACCREDITED INVESTOR STATUS (Please check the box)

 

¨Subscriber is an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) and has marked and initialed the appropriate box below
indicating the provision under which it qualifies as an “accredited investor.”

 

C.AFFILIATE STATUS
(Please check the applicable box)

 

SUBSCRIBER:

 

¨ is:

 

¨ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

¨Any bank, registered broker or dealer, insurance company, registered investment
company, business development company, or small business investment company;

 

¨Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

¨Any employee benefit plan, within the meaning of the Employee Retirement Income
Security Act of 1974, if a bank, insurance company, or registered investment
adviser makes the investment decisions, or if the plan has total assets in
excess of $5,000,000;

 

¨Any corporation, similar business trust, partnership or any organization
described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000;

 

¨Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

 



 A-1 

 



 



¨Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

 

¨Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

 

¨Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

¨Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests or one of the following tests.

 

[Specify which tests:                            ]

  

  SUBSCRIBER:   Print Name:               By:     Name:     Title:  

 

 A-2 

